Citation Nr: 0716576	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease, with neurological damage and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel





INTRODUCTION

The veteran had active service from April 1974 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision in 
which the RO denied service connection for hypertensive 
vascular disease, with neurological damage and headaches.  
The veteran filed a notice of disagreement (NOD) in December 
2004, and the RO issued a statement of the case (SOC) in 
January 2005.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in April 
2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's blood pressure readings and vascular system 
were normal at the time of entry into service, and his blood 
pressure readings were the same at the time of separation.  

3.  Hypertensive vascular disease was first manifested many 
years after separation from service, and there is no 
competent medical evidence or opinion establishing a nexus 
between any such current disability and the veteran's 
military service.


CONCLUSION OF LAW

The criteria for service connection for hypertensive vascular 
disease, with neurological damage and headaches, are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306(a), 3.307, 3.309, 3.310(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In this appeal, in a September 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for hypertensive vascular disease, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The November 
2004 RO rating decision reflects the initial adjudication of 
the claim after issuance of that letter.  Hence, the 
September 2004 letter met all four of Pelegrini's content of 
notice requirements as well as the VCAA's timing of notice 
requirement. 

Regarding the Dingess/Hartman notice requirements, the RO has 
not provided the veteran information as to the assignment of 
disability ratings or effective dates; however, as the 
decision herein denies the claim for service connection, no 
disability rating or effective date is being, or is to be, 
assigned; thus, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and VA outpatient treatment records.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  A grant of service connection requires findings as 
to the existence of a current disability and a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Service connection may presumed, for certain chronic 
diseases, such as cardiovascular diseases to include 
hypertensive vascular disease or hypertension, which are 
manifested to a compensable degree (10 percent for 
cardiovascular diseases) within a prescribed period after 
discharge from service (one year for cardiovascular 
diseases), even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection are not met.

Initially, the Board notes that there is no evidence of 
hypertensive vascular disease in service.  Service medical 
records reflect no complaint, finding, or diagnosis of 
hypertensive vascular disease in the service medical records, 
and the blood pressure readings on the July 1975 separation 
examination were 138/80, which is normal.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2006) (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. 
or greater and isolated systolic hypertension as systolic 
blood pressure predominantly 160 mm. or greater with 
diastolic blood pressure of less than 90mm).  The vascular 
system was also assessed as normal on the separation 
examination.

There also is no evidence of hypertensive vascular disease 
within the one-year presumptive period or for many years 
after service.  The first evidence of hypertension is 
reflected in a June 1997 Pitt County memorial hospital 
discharge summary which  stating that the veteran was healthy 
until two days previously, and that he had a family history 
of hypertension and suspected that he had it as well, but had 
not been diagnosed.  The veteran was admitted to the hospital 
with symptoms including headaches, and was diagnosed with 
hypertension and a right intracranial hemorrhage.  Thus, the 
veteran was first diagnosed with hypertensive vascular 
disease with neurological damage and headaches about twenty-
three years after service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability are factors that weigh against a claim of service 
connection).

In addition, neither the Pitt County hospital records nor any 
other medical records establish a medical nexus between the 
veteran's hypertensive vascular disease diagnosed many years 
post-service and service, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such medical opinion.  In short, there 
is no competent evidence to support the claim.

In addition to the medical evidence addressed above, the 
Board has also considered various assertions advanced by the 
veteran in connection with the appeal.  

The veteran has argued that his family history of 
hypertension reflects that he likely had hypertensive 
vascular disease when he entered service and that this 
disability was aggravated by service.  However, on April 1974 
enlistment examination ,the veteran's blood pressure was 
138/80, the same as it was on the July 1975 separation 
examination, and his vascular system was normal.  Thus, as 
high blood pressure or a vascular system abnormality was not 
noted at the time of entry into service and the evidence 
reflects that hypertensive vascular disease did not preexist 
service and was not aggravated by service (as the veteran's 
blood pressure did not get worse), the veteran is presumed to 
have been in sound condition at the time of service and is 
not entitled to service connection on the basis of 
aggravation of a preexisting disability.  See 38 U.S.C.A. §§ 
1111 (West 2002 & Supp. 2006); VAOPGCPREC 3-2003 (July 16, 
2003); 38 U.S.C.A. § 1153 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.306(a) (2006).

The veteran also has argued (as discussed by the RO in the 
SOC) that his neurological damage and headaches are separate 
disabilities that are secondary to his hypertensive vascular 
disease (as opposed to symptoms of his hypertensive vascular 
disease).  However, since, as noted above, the veteran is not 
entitled to service connection for hypertensive vascular 
disease, he cannot be entitled to service connection for a 
disability proximately due to, the result of, or aggravated 
by this disability.  See 38 C.F.R. § 3.310(a) (2006); Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc) (allowing for 
secondary service connection only where a nonservice 
connected disability is proximately due to, the result of, or 
aggravated by, a service connected disability).

To whatever extent the veteran is attempting to support his 
claim on the basis of his own assertions, the Board 
emphasizes, as indicated above, the claim on appeal turns on 
a medical matter-specifically, the question of whether there 
exists a medical nexus between current disability and 
service.  However, as a layperson without the appropriate 
medical training and expertise, the veteran is not competent 
to render a probative (i.e., persuasive) opinion on a medical 
matter-such as the etiology of his current hypertensive 
vascular disease.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, any lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for hypertensive vascular disease, with 
neurological damage and headaches, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent medical supports the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for hypertensive vascular disease, with 
neurological damage and headaches, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


